Citation Nr: 0908966	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  04-09 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
type II, to include as due to exposure to Agent Orange. 

2. Entitlement to a total disability rating for compensation 
based on individual unemployability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1962 to September 1966 and from February 1969 to 
September 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In December 2003, the Veteran withdrew all claims except for 
the two claims listed on the first page of this REMAND.  

In February 2004, the Veteran withdrew a request for a 
hearing before the Board.  38 C.F.R. § 20.702(e) (A request 
for a hearing may be withdrawn by an appellant at any time 
before the date of the hearing). 

Preliminary Matter

By letter, dated in October 2006, the Board notified the 
Veteran that there was a judicial stay imposed on processing 
his claim of service connection based on exposure to Agent 
Orange.  

By way of background, in Haas v. Nicholson, 20 Vet. App. 257 
(2006), the United States Court of Appeal for Veterans Claims 
(Veterans Court) reversed a Board decision, which denied 
service connection for type 2 diabetes as a result of 
exposure to herbicides, including a herbicide commonly 
referred to as Agent Orange.  The Board determined that, 
although the appellant had served in the waters off the shore 
of the Republic of Vietnam, such service did not warrant 
application of the presumption of herbicide exposure because 
the appellant never set foot on land in Vietnam.  VA appealed 
the Veterans Court's decision. 



In September 2006, the Secretary of Veterans Affairs 
(Secretary) issued a memorandum directing the Board to stay 
action on and refrain from remanding all claims of service 
connection based on exposure to herbicides in which the only 
evidence of exposure is the receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam.  
Chairman's Memorandum No. 01-06-24 (implemented the stay). 

In January 2007, in Ribaudo v. Nicholson, 20 Vet. App. 552 
(2007) (en banc), the Veterans Court held that the Secretary 
"possesses no authority, inherent or otherwise, to stay, 
arbitrarily and unilaterally, the processing of appeals 
merely because he disagrees with a decision of the Veterans 
Court.  

The Veterans Court noted that if the Secretary wished to stay 
the effect of any decision issued by it during the pendency 
of an appeal, he must file a proper motion to stay with 
either the Veterans Court or the Federal Circuit.

In January 2007, the Secretary filed such a motion, asking 
the Veterans Court to stay the precedential effect of Haas 
and to delay entering judgment in Ribaudo until it had ruled 
upon the motion to stay.  The Veterans Court then issued a 
temporary stay on adjudication of cases at VA that were 
potentially affected by Haas.  Ribaudo v. Nicholson, 21 Vet. 
App. 16 (2007) (per curiam order). 

In April 2007, the full Veterans Court issued an order in 
Ribaudo v. Nicholson, 21 Vet. App. 137 (2007) (per curiam 
order), which dissolved the January 2007 temporary stay, and 
stayed VA's adjudication of all cases potentially impacted by 
Haas until such time as the Federal Circuit issued mandate in 
the pending appeal of the Haas decision.    



In May 2008, the United States Court of Appeals for Federal 
Circuit (Federal Circuit) reversed the Veterans Court in 
Haas, holding that the Veterans Court had erred in rejecting 
VA's interpretation of § 3.307(a)(6)(iii) as requiring a 
service member's presence at some point on the landmass or 
inland waters of Vietnam in order to benefit from the 
regulation's presumption.  Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008).  The Federal Circuit issued a mandate in Hass 
effective October 16, 2008.  

The appellant in Haas then filed a petition for a writ of 
certiorari to the United States Supreme Court, which was 
denied on January 21, 2009.  Haas v. Nicholson, 20 Vet. App. 
257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) 
(No. 08-525).

As the stay of Haas-related cases is no longer in effect, and 
in light of the Supreme Court's denial of certiorari, the 
General Counsel of VA advised that the Board may resume 
adjudication of the previously stayed cases.  

And the Board is now proceeding with appellate review of the 
Veteran's claim.


REMAND

On the claim of service connection, in a statement in support 
of claim, received in March 2004, the Veteran alleged that he 
went ashore in Vietnam.  The record shows that the Veteran 
served aboard the USS INTREPID (CVS -11) in the waters off 
the coast of Vietnam in 1966.  As the evidence of record is 
insufficient to make a factual determination as to whether 
the Veteran went ashore in Vietnam, further evidentiary 
development is needed under the duty to assist.  38 C.F.R. 
§ 3.159(c).  

On the claim for a total disability rating, the Veteran 
asserts that he is unable to secure or follow a substantially 
gainful occupation because of his service-connected 
disabilities. 

The record shows that the Veteran's service-connection 
disabilities are: sarcoidosis, rated 30 percent; 
hypopituitarism, rated 30 percent; bilateral pes cavus, rated 
30 percent; and headaches, hypogonadism, and residuals of a 
thoracotomy, each rated zero percent.  The combined rating is 
70 percent. 

Since September 2000, the Veteran has received disability 
benefits from the Social Security Administration. 

As the evidence of record is insufficient to make a factual 
determination as to whether the Veteran is unable to secure 
or follow a substantially gainful occupation because of his 
service-connected disabilities, further evidentiary 
development is needed under the duty to assist.  38 C.F.R. 
§ 3.159(c). 

Accordingly, the claims are REMANDED for the following 
action:

1. On both claims ensure VCAA compliance 
with Dingess v. Nicholson, 19 Vet. App. 
473, 484-86 (2006), and on the claim for 
increase ensure VCAA compliance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 
43 (2008). 

2. Obtain the Veteran's service personnel 
records. 

3. Ask the appropriate custodian of naval 
records to search the deck logs of the 
USS INTREPID 
(CVS -11) for information that 
crewmembers were sent ashore in Vietnam 
and the reason the crewmember were sent 
ashore, during the following times: May 5 
to 6, 1966; May 14 to June 1, 1966; July 
8 to August 10, 1966; and September 1 to 
September 23, 1966. 



4. Afford the Veteran a general VA 
examination to determine whether the 
Veteran is precluded from securing or 
following a substantially gainful 
occupation due solely due to the severity 
of his service-connected disabilities, 
namely, sarcoidosis, hypopituitarism, 
bilateral pes cavus, headaches, 
hypogonadism, and residuals of a 
thoracotomy.

5. After the above development is 
completed, adjudicated the claims.  If 
any benefit sought on appeal remains 
denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


